DETAILED ACTION
This office action is in response to applicant’s RCE submission filed on 02/25/2022, which has an effective filing date of 05/31/2019.  Claims 1, 3-8, 10-11, 13-15, and 17-20  have been amended.  Claims 1-20 are pending and are directed towards system, method, and computer product for Anonymous Rating Structure for Database.  Examiner acknowledges applicant’s amendment to claims 1, 5, and 17 and therefore withdraws the previous office action’s objections to claims 1, 5, and 16-17.  This is Non-Final action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 02/25/2022 have been fully considered.
 	A) Applicant’s arguments, with respect to the amended limitations of claims 1, 8, and 15, that Liu and Micali fail to teach “generate a blockchain transaction comprising a root node value of a Merkle tree corresponding to the authorizing client, a nullifier that prevents a further use of a particular leaf node of the Merkle tree, a proof that the nullifier corresponds to the particular leaf node, and an anonymous rating related to an authorizing client” (page 12-13 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Objections
2.	Claims 13 and 19 are objected to because of the following informalities:  
A.	Claim 13, line 8, recites “merkle tree” when it should recite “Merkle tree”, since amended limitations to this claim have recited other instances of “Merkle tree”.
B.	Claim 19, line 7-8, recites “merkle tree” when it should recite “Merkle tree”, since amended limitations to this claim have recited other instances of “Merkle tree”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Anonymous Reputation System for IIoT-Enabled Retail Marketing Atop PoS Blockchain), hereinafter Liu, published on Feb. 12, 2019 in view of Micali et al. (US Pub. 2019/0147438), hereinafter Micali, filed on May 4, 2017 and Schiatti et al. (US Patent 10,298,395), hereinafter Schiatti, filed Sep. 26, 2018. 
	Regarding claim 1, Liu teaches a system, comprising: 
configured to: 
generate a blockchain transaction comprising a proof, a nullifier, and an anonymous rating related to the authorizing client (section V.E, para 1, line 1-8 and section VIII.B, para 2, line 1-7; user nodes serve as consumers that can leave a rating score for retailer using a rating token and identity credential for anonymous review of transactions with authority nodes); 
Liu does not teach generate a blockchain transaction comprising a root node value of a Merkle tree corresponding to an authorizing client
Micali teaches generate a blockchain transaction comprising a root node value of a Merkle tree corresponding to an authorizing client (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block for authenticating user transaction as part of a payment)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide computing the root value of a Merkle tree associated with a transaction block as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Liu and Micali do not teach a nullifier that prevents a further use of a particular leaf node of the Merkle tree, a proof that the nullifier corresponds to the particular leaf node,
Schiatti teaches a nullifier that prevents a further use of a particular leaf node of the Merkle tree, a proof that the nullifier corresponds to the particular leaf node (col. 2, line 1-23 and line 60-67  and col. 7, line 43-58 and col. 9, line 5-21; determine that the token nullifier is not present on blockchain in order to submit the shielded exchange transaction and zero-knowledge proof 216 may prove that the selected token nullifier exists on the blockchain, where the blockchain may include data structure such as a Merkle tree),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and Micali to incorporate the teachings of Schiatti to provide determine that the token nullifier is not present on blockchain in order to submit the shielded exchange transaction and zero-knowledge proof may prove that the selected token nullifier exists on the blockchain, where the blockchain may include data structure such as a Merkle tree.  Doing so would allow for shielded cryptographic data exchange interoperation on a distributed ledger, as recognized by Schiatti.
Liu teaches a blockchain network, comprising: a shared ledger (section IV.D, para 1, line 1-9; blockchain is a public ledger maintained by a peer-to-peer network), comprising: 
a lookback key (section VI.B, para 1, line 1-15; consumers can make purchases and obtain keys for use in making anonymous review for the transaction); and 
Liu does not teach the Merkle tree that corresponding to the authorizing client, the Merkle tree comprising the Merkle tree root node value stored in the lookback key; and 
a byte-wise prefix search tree of a fixed depth, configured to store valid historical values for the lookback key; and
Micali teaches a merkle tree corresponding to the authorizing client, the merkle tree comprising a merkle tree root node value stored in the lookback key (para 95, line 1-5 and para 827, line 1-11 and para 834, line 1-14; in order to prove status of a user with another user receiving a payment, a Merkle tree including a root value that is placed in a signature key is used); and 
a byte-wise prefix search tree of a fixed depth, configured to store valid historical values for the lookback key (para 784, line 1-6 and para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Liu teaches a smart contract, configured to: receive the blockchain transaction, and add the anonymous rating to the shared ledger based on the proof (section VI, para 2, line 1-11 and VI.B, para 1, line 1-15; consumer can make anonymous review of a transaction to a smart contract on a public ledger).
Liu does not teach shared ledger based on the root node value
Micali teaches shared ledger based on the root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide computing the root value of a Merkle tree associated with a transaction block as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 2, Liu, Micali, and Schiatti teach system of claim 1.
	Liu does not teach the smart contract is further configured to: 
define a particular key to be the lookback key, wherein the lookback key comprises a fixed length value in bytes; 
initialize a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key; and 
update the byte-wise prefix search tree with a new value of a corresponding lookback key written by the smart contract.
	Micali teaches the smart contract is further configured to (para 50, line 1-15; smart contract systems for a shared ledger): 
define a particular key to be the lookback key, wherein the lookback key comprises a fixed length value in bytes (para 95, line 1-5 and para 96, line 1-7; produce k-bit key as a secret key to authenticate information); 
initialize a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key (para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and 
update the byte-wise prefix search tree with a new value of a corresponding lookback key written by the smart contract (para 834, line 1-14 and para 880, line 1-11; insert new values into the Merkle search tree, such as root value placed in a signature key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 3, Liu, Micali, and Schiatti teach system of claim 2.
	Liu does not teach the smart contract comprises a valid historical value assert call and wherein the smart contract is further configured to: 
verify the root node value using the valid historical value assert call on the lookback key storing the root node value; 
execute, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree, in response to the valid historical value assert call; 
identify whether the byte-wise prefix search tree is updated with the new value, wherein, when the byte-wise prefix search tree is updated with the new value , then the smart contract is configured to: indicate success of the valid historical value assert call in response to the identification of the byte-wise prefix search tree updated with the new value, 
wherein, when the byte-wise prefix search tree is not updated with the new value, then the smart contract is configured to: 
exit the smart contract execution with a failure, 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key.
	Micali teaches the smart contract comprises a valid historical value assert call and wherein the smart contract is further configured to (para 50, line 1-15 and para 868, line 1-9; smart contract systems for a shared ledger, where searching for a value can be done on a search tree): 
verify the root node value using the valid historical value assert call on the lookback key storing the root node value (para 834, line 1-14 and para 868, line 1-9; Merkle tree includes a root value that is placed in a signature key, where a node value can be searched on a search tree to determine if the value is present); 
execute, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree, in response to the valid historical value assert call (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree when searching the statustrees); 
identify whether the byte-wise prefix search tree is updated with the new value, wherein, when the byte-wise prefix search tree is updated with the new value , then the smart contract is configured to: indicate success of the valid historical value assert call in response to the identification of the byte-wise prefix search tree updated with the new value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree when searching the statustrees and determine the value is present), 
wherein, when the byte-wise prefix search tree is not updated with the new value, then the smart contract is configured to (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is not present): 
exit the smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system), 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key (para 784, line 1-6 and para 95, line 1-5 and para 96, line 1-7; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key and produce k-bit key as a secret key to authenticate information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 4, Liu, Micali, and Schiatti teach system of claim 3.
	Liu teaches wherein the proof provides an indication that the executing client possesses a random secret, wherein the anonymous rating is not linked to an identity of the executing client, wherein the authorizing client is unable to determine the executing client identity (section V.E, para 1, line 1-8 and section VII.B, para 1, line 1-18; a consumer can leave a rating score for retailer using a rating token and identity credential and retailers cannot recover the identity of a consumer since consumer identity is not associated with the rating token), wherein the smart contract is further configured to:
	Liu does not teach wherein the nullifier corresponds to a new leaf node of the Merkle tree 
	verify the proof with the root node value and the nullifier;
Micali teaches wherein the nullifier corresponds to a new leaf node of the Merkle tree (para 834, line 1-14 and para 868, line 1-9; a node in a Merkle search tree can contain a value or is empty)
verify the proof with the root node value and the nullifier (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present);
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide a node in a Merkle search tree can contain a value or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Liu teaches wherein, in response to the addition of the anonymous rating to the shared ledger, the smart contract is further configured to (section VI, para 2, line 1-11 and VI.B, para 1, line 1-15; consumer can make anonymous review of a transaction to a smart contract on a public ledger):
Liu does not teach mark the nullifier as used; and 
store the marked nullifier to the shared ledger.
Micali teaches mark the nullifier as used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present); and 
store the marked nullifier to the shared ledger (para 875, line 1-7 and para 880, line 1-11; perform insertions/deletions/searches about status information about users for Merkle search tree).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide performing insertions/deletions about status information about users for Merkle search tree.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 5, Liu, Micali, and Schiatti teach system of claim 4.
	Liu teaches the blockchain transaction comprises a signed transaction, and wherein the smart contract is further configured to (section VI.A, para 1, line 1-14 and section VI.B, para 1, line 1-15; sign transactions on blockchain network involving smart contracts): 
verify the signature without revealing an identity of the executing client (section VI.A, para 1, line 1-14 and section VI.B, para 1, line 1-15; verify signing key associated with blockchain account, while consumer blockchain accounts remain anonymous).
Regarding claim 6, Liu, Micali, and Schiatti teach system of claim 3.
Liu teaches the proof comprises a zero-knowledge proof (section VII.B, para 1, line 1-18; identity token comprises zero-knowledge property)
	Liu does not teach the nullifier corresponds to an undisclosed leaf node in the Merkle tree, wherein the proof comprises proof that does not identify a leaf node of the Merkle tree to use to verify the proof, wherein the smart contract is further configured to: 
verify the nullifier has not been previously used; and 
verify the root node value is one of a current or a previous root node value.
	Micali teaches the nullifier corresponds to an undisclosed leaf node in the Merkle tree, wherein the proof comprises proof that does not identify a leaf node of the Merkle tree to use to verify the proof (para 868, line 1-9 and para 869, line 1-8 and para 875, line 1-7; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user), 
wherein the smart contract is further configured to (para 50, line 1-15; smart contract systems for a shared ledger): 
verify the nullifier has not been previously used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user); and 
verify the root node value is one of a current or a previous root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 7, Liu, Micali, and Schiatti teach system of claim 3.
Liu does not teach the smart contract is further configured to: 
verify whether the root node value is one of the current or a previous root node value, 
wherein, in response to a verification that the root node value is one of the current or the previous root node value, the smart contract is further configured to:
Micali teaches the smart contract is further configured to (para 50, line 1-15; smart contract systems for a shared ledger): 
verify whether the root node value is one of the current or a previous root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty); and 
wherein, in response to a verification that the root node value is one of the current or the previous root node value, the smart contract is further configured to (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty and return an answer): 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
	Liu teaches add the anonymous rating to the shared ledger (section VI.B, para 1, line 1-15; after obtaining rating token, the smart contract adds the anonymous review for transaction to blockchain), and
Liu does not teach wherein, in response to a verification that the root node value is not one of the current or the previous root node value, the smart contract is further configured to: 
exit smart contract execution with a failure.
 	Micali teaches wherein, in response to a verification that the root node value is not one of the current or the previous root node value, the smart contract is further configured to (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
exit smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 8, Liu teaches a method executed by a hardware-implemented smart contract of a blockchain network (section VI, para 2, line 1-11 and section VI.B, para 1, line 1-15; consumers can leave ratings to blockchain using the smart contract), the method comprising: 
receiving a blockchain transaction from an executing client, the blockchain transaction comprising a proof, a nullifier, and an anonymous rating related to the authorizing client (section V.E, para 1, line 1-8 and section VIII.B, para 2, line 1-7; user nodes serve as consumers that can make anonymous review of transactions with authority nodes that serve as retailers to the blockchain and where consumer can obtain a rating token and identity credential):
Liu does not teach a root node value of a Merkle tree corresponding to an authorizing client
Micali teaches a root node value of a Merkle tree corresponding to an authorizing client (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block for authenticating user transaction as part of a payment)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide compute the root value of a Merkle tree associated with a transaction block for authenticating user transaction as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Liu and Micali do not teach a nullifier that prevents a further use of a particular leaf node of the Merkle tree, a proof that the nullifier corresponds to the particular leaf node,
Schiatti teaches a nullifier that prevents a further use of a particular leaf node of the Merkle tree, a proof that the nullifier corresponds to the particular leaf node (col. 2, line 1-23 and line 60-67  and col. 7, line 43-58 and col. 9, line 5-21; determine that the token nullifier is not present on blockchain in order to submit the shielded exchange transaction and zero-knowledge proof 216 may prove that the selected token nullifier exists on the blockchain, where the blockchain may include data structure such as a Merkle tree),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and Micali to incorporate the teachings of Schiatti to provide determine that the token nullifier is not present on blockchain in order to submit the shielded exchange transaction and zero-knowledge proof may prove that the selected token nullifier exists on the blockchain, where the blockchain may include data structure such as a Merkle tree.  Doing so would allow for shielded cryptographic data exchange interoperation on a distributed ledger, as recognized by Schiatti.
Liu does not teach executing a valid historical value assert call on a lookback key storing the root node value in response to the receiving the blockchain transaction; 
verifying that the root node value is a current or previous value of the root node value based on a valid historical value assert call; 
verifying the proof with the root node value and the nullifier;
Micali teaches executing a valid historical value assert call on a lookback key storing the root node value in response to the receiving the blockchain transaction (para 50, line 1-15 and para 868, line 1-9; smart contract systems for a shared ledger, where searching for a value can be done on a search tree); 
verifying that the root node value is a current or previous value of the root node value based on a valid historical value assert call (para 834, line 1-14 and para 868, line 1-9; Merkle tree includes a root value that is placed in a signature key, where a node value can be searched on a search tree to determine if the value is present); 
verifying the proof with the root node value and the nullifier (para 868, line 1-9 and para 869, line 1-8; search for a given node value on the search tree and determine if the node value is present or is empty);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given node value on the search tree and determine if the node value is present or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
 Liu teaches adding the anonymous rating to a shared ledger of the blockchain network based on the proof (section VI, para 2, line 1-11 and VI.B, para 1, line 1-15; consumer can make anonymous review of a transaction to a smart contract on a public ledger);
Liu does not teach shared ledger based on the root node value
marking the nullifier as used; and 
storing the marked nullifier to the shared ledger.
Micali teaches shared ledger based on the root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)
marking the nullifier as used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present); and 
storing the marked nullifier to the shared ledger (para 875, line 1-7 and para 880, line 1-11; perform insertions/deletions/searches about status information on the Merkle search tree).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide performing insertions/deletions about status information on the Merkle search tree and the use of root value of a Merkle tree associated with a transaction block as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 9, Liu, Micali, and Schiatti teach method of claim 8.
Liu does not teach defining a particular key to be the lookback key, wherein the lookback key comprises a fixed length value in bytes; 
initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key; and 
updating the byte-wise prefix search tree with a new value of the corresponding lookback key written by the smart contract.
	Micali teaches defining a particular key to be the lookback key, wherein the lookback key comprising a fixed length value in bytes (para 50, line 1-15 and para 95, line 1-5 and para 96, line 1-7; smart contract systems for a shared ledger for producing k-bit key as a secret key to authenticate information); 
initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key (para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and 
updating the byte-wise prefix search tree with a new value of the corresponding lookback key written by the smart contract (para 834, line 1-14 and para 880, line 1-11; insert new values into the Merkle search tree, such as root value placed in a signature key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 10, Liu, Micali, and Schiatti teach method of claim 9.
Liu does not teach executing, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree; 
identifying whether the byte-wise prefix search tree is updated with the new value, wherein, when the byte-wise prefix search tree is updated with the new value, then the method further comprises: indicating success of the valid historical value assert call in response to the identification of the byte-wise prefix search tree updated with the new value;
wherein, when the byte-wise prefix search tree is not updated with the new value, then the method further comprises: 
exiting the smart contract execution with a failure, 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key.
Micali teaches executing, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree when searching the statustrees); 
identifying whether the byte-wise prefix search tree is updated with the new value, wherein, when the byte-wise prefix search tree is updated with the new value, then the method further comprises: indicating success of the valid historical value assert call in response to the identification of the byte-wise prefix search tree updated with the new value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree when searching the statustrees and determine the value is present); 
wherein, when the byte-wise prefix search tree is not updated with the new value, then the method further comprises (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is not present): 
exiting the smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system), 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key (para 784, line 1-6 and para 95, line 1-5 and para 96, line 1-7; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key and produce k-bit key as a secret key to authenticate information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 11, Liu, Micali, and Schiatti teach method of claim 10.
	Liu teaches the proof provides an indication that the executing client possesses the random secret, wherein the anonymous rating is not linked to an identity of the executing client, and wherein the authorizing client is unable to determine the executing client identity (section V.E, para 1, line 1-8 and section VII.B, para 1, line 1-18; a consumer can leave a rating score for retailer using a rating token and identity credential and retailers cannot recover the identity of a consumer since consumer identity is not associated with the rating token).
Liu does not teach the nullifier corresponds to a new leaf node of the Merkle tree 
Micali teaches the nullifier corresponds to a new leaf node of the Merkle tree (para 834, line 1-14 and para 868, line 1-9; a node in a Merkle search tree can contain a value or is empty)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide a node in a Merkle search tree can contain a value or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 12, Liu, Micali, and Schiatti teach method of claim 11.
	Liu teaches the blockchain transaction comprises a transaction signed with a signature, and the method further comprises (section VI.A, para 1, line 1-14 and section VI.B, para 1, line 1-15; sign transactions on blockchain network involving smart contracts): 
verifying the signature without revealing the executing client identity (section VI.A, para 1, line 1-14 and section VI.B, para 1, line 1-15; verify signing key associated with blockchain account, while consumer blockchain accounts remain anonymous).
Regarding claim 13, Liu, Micali, and Schiatti teach method of claim 10.
Liu teaches the proof comprises a zero-knowledge proof (section VII.B, para 1, line 1-18; identity token comprises zero-knowledge property)
	Liu does not teach the nullifier corresponds to an undisclosed leaf node in the Merkle tree, wherein the proof comprises proof that does not identify a leaf node of the Merkle tree used to verify the proof, and wherein method further comprises: 
verifying that the nullifier has not been previously used; and 
verifying that the root node value is one of a current or a previous merkle tree root node value.
	Micali teaches the nullifier corresponds to an undisclosed leaf node in the Merkle tree, wherein the proof comprises proof that does not identify a leaf node of the Merkle tree used to verify the proof, and wherein method further comprises (para 868, line 1-9 and para 869, line 1-8 and para 875, line 1-7; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user), 
verifying that the nullifier has not been previously used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user); and 
verifying that the root node value is one of a current or a previous merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 14, Liu, Micali, and Schiatti teach method of claim 10.
Liu does not teach the verifying that the root node value is one of the current or the previous root node value further comprises: 
calling a query on the current and previous values of the key that stores the root node value; and
wherein the method further comprises: 
in response to verifying that the root node value is one of the current or the previous root node value, 
Micali teaches the verifying that the root node value is one of the current or the previous root node value further comprises (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
calling a query on the current and previous values of the key that stores the root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty); and
wherein the method further comprises:
in response to verifying that the root node value is one of the current or the previous root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty and return an answer),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
	Liu teaches adding, by the smart contract, the anonymous rating to the shared ledger (section VI.B, para 1, line 1-15; after obtaining rating token, the smart contract adds the anonymous review for transaction to blockchain), and
Liu does not teach in response to verifying that the root node value is not one of the current or the previous root node values, 
exit smart contract execution with a failure.
 	Micali teaches in response to verifying that the root node value is not one of the current or the previous root node values (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty),
exit smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 15, Liu teaches a non-transitory computer readable medium comprising one or more instructions, that when executed by a processor in a blockchain network cause the processor to execute a smart contract to perform (section III.B, para 1, line 1-7 and section VI.B, para 1, line 1-15; laptop with processor and memory embedded with Java cryptography for smart contract transaction on a blockchain):
receiving a blockchain transaction from an executing client, the blockchain transaction comprising a proof, a nullifier, and an anonymous rating related to an authorizing client (section V.E, para 1, line 1-8 and section VIII.B, para 2, line 1-7; user nodes serve as consumers that can make anonymous review of transactions with authority nodes that serve as retailers to the blockchain and where consumer can obtain a rating token and identity credential):
Liu does not teach a root node value of a Merkle tree corresponding to an authorizing client
Micali teaches a root node value of a Merkle tree corresponding to the authorizing client (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block for authenticating user transaction as part of a payment)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide compute the root value of a Merkle tree associated with a transaction block for authenticating user transaction as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Liu and Micali do not teach a nullifier that prevents a further use of a particular leaf node of the Merkle tree, a proof that the nullifier corresponds to the particular leaf node,
Schiatti teaches a nullifier that prevents a further use of a particular leaf node of the Merkle tree, a proof that the nullifier corresponds to the particular leaf node (col. 2, line 1-23 and line 60-67  and col. 7, line 43-58 and col. 9, line 5-21; determine that the token nullifier is not present on blockchain in order to submit the shielded exchange transaction and zero-knowledge proof 216 may prove that the selected token nullifier exists on the blockchain, where the blockchain may include data structure such as a Merkle tree),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and Micali to incorporate the teachings of Schiatti to provide determine that the token nullifier is not present on blockchain in order to submit the shielded exchange transaction and zero-knowledge proof may prove that the selected token nullifier exists on the blockchain, where the blockchain may include data structure such as a Merkle tree.  Doing so would allow for shielded cryptographic data exchange interoperation on a distributed ledger, as recognized by Schiatti.
Liu does not teach executing a valid historical value assert call on a lookback key storing the root node value in response to the receiving the blockchain transaction; 
verifying that the root node value is a current or previous value of the root node value based on a valid historical value assert call; 
verifying the proof with the root node value and the nullifier;
Micali teaches executing a valid historical value assert call on a lookback key storing the root node value in response to the receiving the blockchain transaction (para 50, line 1-15 and para 868, line 1-9; smart contract systems for a shared ledger, where searching for a value can be done on a search tree); 
verifying that the root node value is a current or previous value of the root node value based on a valid historical value assert call (para 834, line 1-14 and para 868, line 1-9; Merkle tree includes a root value that is placed in a signature key, where a node value can be searched on a search tree to determine if the value is present); 
verifying the proof with the root node value and the nullifier (para 868, line 1-9 and para 869, line 1-8; search for a given node value on the search tree and determine if the node value is present or is empty);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given node value on the search tree and determine if the node value is present or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
 Liu teaches adding the anonymous rating to a shared ledger of the blockchain network based on the proof (section VI, para 2, line 1-11 and VI.B, para 1, line 1-15; consumer can make anonymous review of a transaction to a smart contract on a public ledger);
Liu does not teach shared ledger based on the root node value
marking the nullifier as used; and 
storing the marked nullifier to the shared ledger.
Micali teaches shared ledger based on the root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)
marking the nullifier as used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present); and 
storing the marked nullifier to the shared ledger (para 875, line 1-7 and para 880, line 1-11; perform insertions/deletions/searches about status information on the Merkle search tree).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide performing insertions/deletions about status information on the Merkle search tree and root value of a Merkle tree associated with a transaction block as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 16, Liu, Micali, and Schiatti teach computer product of claim 15.
Liu does not teach defining, by the smart contract, a particular key to be the lookback key, wherein the lookback key comprises a fixed length value in bytes; 
initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key; and 
updating the byte-wise prefix search tree with a new value of a corresponding lookback key written by the smart contract.
	Micali teaches defining, by the smart contract, a particular key to be the lookback key, wherein the lookback key comprises a fixed length value in bytes (para 50, line 1-15 and para 95, line 1-5 and para 96, line 1-7; smart contract systems for a shared ledger for producing k-bit key as a secret key to authenticate information); 
initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key (para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and 
updating the byte-wise prefix search tree with a new value of a corresponding lookback key written by the smart contract (para 834, line 1-14 and para 880, line 1-11; insert new values into the Merkle search tree, such as root value placed in a signature key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 17, Liu, Micali, and Schiatti teach computer product of claim 16.
Lu does not teach executing, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree; 
identifying whether the byte-wise prefix search tree is updated with the new value, wherein, when the byte-wise prefix search tree is updated with the new value, then the method further comprises: indicating of the valid historical value assert call in response to the identification of the byte-wise prefix search tree updated with the new value; 
wherein, when the byte-wise prefix search tree is not updated with the new value, then the method further comprises: 
exiting the smart contract execution with a failure, 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key.
Micali teaches executing, in response to the valid historical value assert call, a search for a value on the byte-wise prefix search tree (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree when searching the statustrees); 
identifying whether the byte-wise prefix search tree is updated with the new value, wherein, when the byte-wise prefix search tree is updated with the new value, then the method further comprises: indicating success of the valid historical value assert call in response to the identification of the byte-wise prefix search tree updated with the new value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree when searching the statustrees and determine the value is present); 
wherein, when the byte-wise prefix search tree is not updated with the new value, then the method further comprises (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is not present): 
exiting the smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system), 
wherein a number of steps of search and update operations executed by the smart contract are at most same as a number of the fixed depth of the byte-wise prefix search tree, and wherein the fixed depth of the byte-wise prefix search tree comprises the fixed length value of the lookback key (para 784, line 1-6 and para 95, line 1-5 and para 96, line 1-7; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key and produce k-bit key as a secret key to authenticate information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 18, Liu, Micali, and Schiatti teach computer product of claim 17.
Liu teaches the proof provides an indication that the executing client possesses the random secret, wherein the anonymous rating is not linked to an identity of the executing client, wherein the authorizing client is unable to determine the executing client identity (section V.E, para 1, line 1-8 and section VII.B, para 1, line 1-18; a consumer can leave a rating score for retailer using a rating token and identity credential and retailers cannot recover the identity of a consumer since consumer identity is not associated with the rating token).
Liu does not teach the nullifier corresponds to a new leaf node of the Merkle tree 
Micali teaches the nullifier corresponds to a new leaf node of the Merkle tree (para 834, line 1-14 and para 868, line 1-9; a node in a Merkle search tree can contain a value or is empty)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide a node in a Merkle search tree can contain a value or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 19, Liu, Micali, and Schiatti teach computer product of claim 17.
Liu teaches the proof comprises a zero-knowledge proof (section VII.B, para 1, line 1-18; identity token comprises zero-knowledge property)
	Liu does not teach the nullifier corresponds to an undisclosed leaf node in the Merkle tree, wherein the proof comprises proof that does not identify a leaf node of the Merkle tree used to verify the proof, wherein the instructions cause the processor to further perform: 
verifying that the nullifier has not been previously used; and 
verifying that the root node value is one of a current or a previous merkle tree root node value.
	Micali teaches the nullifier corresponds to an undisclosed leaf node in the Merkle tree, wherein the proof comprises proof that does not identify a leaf node of the Merle tree used to verify the proof (para 868, line 1-9 and para 869, line 1-8 and para 875, line 1-7; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user), 
verifying that the nullifier has not been previously used (para 50, line 1-15 and para 868, line 1-9 and para 869, line 1-8; smart contract systems for a shared ledger for searching for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user); and 
verifying that the root node value is one of a current or a previous merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 20, Liu, Micali, and Schiatti teach computer product of claim 17.
Liu does not teach wherein the verifying that the root node value is one of the current or the previous root node value further comprises: 
calling a query on the current and previous values of the key that stores the root node value; and
wherein the method further comprises:
in response to verifying that the root node value is one of the current or the previous root node value, 
Micali teaches wherein the verifying that the root node value is one of the current or the previous root node value further comprises (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
calling a query on the current and previous values of the key that stores the root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty); and
wherein the method further comprises:
in response to verifying that the root node value is one of the current or the previous root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty and return an answer),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
	Liu teaches add the anonymous rating to the shared ledger (section VI.B, para 1, line 1-15; after obtaining rating token, the smart contract adds the anonymous review for transaction to blockchain), and
Liu does not teach in response to verifying that the root node value is not one of the current or the previous root node value, 
exit smart contract execution with a failure.
 	Micali teaches in response to verifying that the root node value is not one of the current or the previous root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty),
exit smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Androulaki et al. (US Patent 9,992,028) discloses the capability for users to be able to control the confidentiality of their transactions, for the system to control access to transactions, for the system to be capable of auditing transactions, and to provide accountability of the validating entities; Konda et al. (US Pub. 2020/0059361) discloses the smart contract may check to see if the nullifier Ni provided by the sender 110 a is already present in the nullifier data structure, and if so, may reject the addition of the recipient token commitment Z′ onto the commitments data structure as the presence of Ni in the nullifier data structure indicates that the constituent asset token commitment Zi has already been nullified; Kraemer et al. (US Patent 10,243,964) discloses reputation management for both internet services and service providers, as well as the individuals who provide reputation feedback on those services and providers and each other, where the service operates in zero-knowledge verifiable computing in order to enable strong assurance of anonymity among all participating parties.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492